Citation Nr: 0527092	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  98-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by joint and muscle pain, fatigue, dizziness, 
decreased vision, memory loss and loss of concentration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from May 1987 to July 1991.  
He served in Southwest Asia from September 1990 to April 
1991.

This appeal originated from an October 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Albuquerque, New Mexico, which denied the veteran's 
claim of entitlement to service connection for an undiagnosed 
illness manifested by joint and muscle pain, fatigue, 
dizziness, decreased vision, memory loss and loss of 
concentration.  The veteran appealed, and in a decision, 
dated in September 2001, the Board denied the claim.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2004, the Court vacated the Board's September 2001 
decision and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially claims that he is entitled to service 
connection for an undiagnosed illness manifested by joint and 
muscle pain, fatigue, dizziness, decreased vision, memory 
loss and loss of concentration.  See 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

The Board first notes that the veteran is shown to have 
several diagnosed disorders.  Specifically, he is shown to 
have been diagnosed with post-traumatic stress disorder 
(PTSD), a left toe disorder, bilateral chondromalacia 
patella, a low back disorder, compound myopic astigmatism and 
hysterical visual fields, and a sleep disorder.  See e.g., VA 
eye and spine examination reports, dated in February 1998, VA 
progress notes, dated in August and September of 2001; 
reports from New Mexico Foot and Ankle Specialists, dated in 
2000.  

The Board further notes that in July 2002, the RO granted 
service connection for PTSD, evaluated as 70 percent 
disabling (in November 2003, the RO granted a total rating 
due to unemployability caused by service-connected 
disability).  The veteran's PTSD has been evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004), which includes 
consideration of such symptoms as impairment of sleep, 
memory, and thought processes.  To the extent that he asserts 
service connection is warranted for joint and muscle pain, 
service connection is currently in effect for "residuals, 
Jones fracture, left fifth metatarsal," evaluated as 30 
percent disabling.  Finally, the veteran is also shown to 
have been diagnosed with a low back disorder.  See e.g., 
April 1997 Santa Fe Radiology report (noting disc pathology 
at L4-L5 and L5-S1); February 1998 VA spine examination 
report (containing a diagnosis of chronic lumbosacral strain 
with radiculopathy).  

In summary, the veteran is claiming service connection for a 
number of symptoms which may be related to diagnosed 
disorders, to include disorders for which service connection 
is currently in effect.  However, under 38 C.F.R. § 4.14 
(2004), evaluation of same disability or manifestation under 
various diagnoses is to be avoided, and 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  (emphasis added).  In addition, the 
most recent VA examination report (other than a foot 
examination) is dated in 1998.  This is prior to the RO's 
grant of service connection for PTSD.  Furthermore, although 
there are lay statements attesting to the severity of the 
veteran's symptoms, a medical opinion has not yet been 
obtained as to whether the veteran has a chronic disability 
from an undiagnosed illness involving the claimed symptoms.  
See 38 C.F.R. § 3.317 (stating that service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b)).  

The Court has stated that the VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Under the 
circumstances, the veteran should be afforded examinations to 
obtain medical opinions as to whether the veteran has an 
undiagnosed illness manifested by joint and muscle pain, 
fatigue, dizziness, decreased vision, memory loss and loss of 
concentration, that are due to an undiagnosed illness.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

The Board further notes that the most recent medical evidence 
of record is dated in June 2003.  Under the circumstances, on 
remand, the veteran should be requested to identify all 
relevant treatment for the claimed conditions, followed by an 
attempt to obtain all identified records.  

Finally, on remand the veteran should be informed of any 
information and evidence not of record that is necessary to 
substantiate his claim, that VA will seek to provide, and 
that he is expected to provide.  He should also be asked to 
provide any evidence in his possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
undiagnosed illness claim; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for the claimed 
conditions since June 2003.  Obtain 
records from each health care provider 
the veteran so identifies.

3.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for appropriate VA examinations in order to 
determine the exact nature of any current 
disabilities manifested by joint and muscle 
pain, fatigue, dizziness, decreased vision, 
memory loss and loss of concentration.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  All necessary tests in 
order to determine the correct diagnoses as 
determined by the examiners are to be done.  
If no such disorders are found, the 
examiners should so state. 

The eye examiner should state whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the claimed symptoms of "decreased 
vision" can be ascribed to any known 
clinical diagnosis, and, if not, whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran has an undiagnosed illness 
primarily manifested by signs or symptoms 
involving decreased vision, including a 
medically unexplained chronic 
multisymptom illness, as a consequence of 
his service in the Persian Gulf War.  

The other examiner(s) should state 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the claimed symptoms 
("joint and muscle pain, fatigue, 
dizziness, memory loss and loss of 
concentration") can be ascribed to any 
known clinical diagnoses, and, if not, 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran has an 
undiagnosed illness primarily manifested 
by signs or symptoms involving joint and 
muscle pain, fatigue, dizziness, memory 
loss and/or loss of concentration), 
including a medically unexplained chronic 
multisymptom illness, such as chronic 
fatigue syndrome or fibromyalgia, as a 
consequence of his service in the Persian 
Gulf War.  

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for an 
undiagnosed illness manifested by joint 
and muscle pain, fatigue, dizziness, 
decreased vision, memory loss and loss of 
concentration.  If any aspect of the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The purposes of this REMAND are to obtain additional 
information and comply with due process considerations. No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
 
 
 
 


